Title: To Benjamin Franklin from John Kearsley Read, 18 August 1776
From: Read, John Kearsley
To: Franklin, Benjamin


Honored Uncle
Wms. Burgh 18: Augt 76
A series of years hath pass’d since you were troubled with a letter from me. My neglect of writing to you has been from a supposition that (hitherto) your engagements could not have allowed you time to attend to the less important concerns of a branch of the family so farr remote from you, as I have ever been. I hope however, should you find leisure, you will still remember a relation, who hath ever retained an affection for you and your family, and who would esteem it one of the greatest satisfactions of his life to sometimes hear from you.
There is a Gentleman of Distinguished family and fortune, who commands the first Regiment now on its march from Virginia to New York (Colo. Read) he will I imagine make some stay in Phila. he will be accompanied by Dr. Skinner a gentleman of considerable Eminence in his profession. I need only say, I should be exceedingly happy would take notice of those Gentlemen. Your attachment to this country, they are well apprized off, and a first acquaintance will convince you they merit your notice. I hope my Dear Uncle I do not intrude in the freedom I now take, and nothing but the confidence I have in your good nature, and your regard for those Gentlemen whose abilities intitle them to respect promps me to this freedom. I wish you great deal of happiness in this world and I am with great truth Honored Uncle Your dutifull and affectionate Nephew
J. K. Read

Should you write please direct my letter to be left in the P. Office in Wm. Burgh to be left till calld for.

 
Addressed: Doctr. Benjn. Franklin / Philada.
